Exhibit 10.4

 

Fiscal 2018 Form

 

AAR CORP.

 

Performance Restricted Stock Agreement

(“Agreement”)

 

Subject to the provisions of the AAR CORP. 2013 Stock Plan and the Long-Term
Incentive Plan for Fiscal 2018 (together, the “Plan”), the terms of which are
hereby incorporated by reference, and in consideration of the agreements of the
Grantee herein provided, AAR CORP., a Delaware corporation (“Company”), hereby
grants to the Grantee a performance restricted stock award (“Award”), effective
July 10, 2017 (“Date of Award”), for the number of shares of common stock
(“Common Stock”) of the Company, $1.00 par value (“Award Shares”) set forth in
the Company’s notification of Award grant letter to the Grantee and incorporated
herein by reference, subject to the forfeiture and nontransferability provisions
hereof and the other terms and conditions set forth herein:

 

1.                                      Acceptance By Grantee.  The Award is
conditioned upon the acceptance by the Grantee of the terms and conditions of
the Award as set forth in this Agreement.  The Grantee must confirm acceptance
of the Award and this Agreement on Morgan Stanley’s web site
(www.stockplanconnect.com).  If the Grantee does not accept the Award and this
Agreement within 30 days from the date of the notification of the Award, the
Award referenced herein shall expire unless the acceptance date is extended in
writing signed by the Company.

 

2.                                      Performance Condition.  The Award is
conditioned upon the Company meeting the cumulative net income and return on
invested capital performance goal targets for the three-year performance period
beginning June 1, 2017 and ending May 31, 2020, as set forth in the Plan.  If
the Company does not meet the cumulative net income and return on invested
capital performance goal targets at the threshold level set forth in the Plan,
the Grantee shall forfeit to the Company all Award Shares.  If the Company meets
the cumulative net income and return on invested capital performance goal
targets at or above the threshold level but less than the target level, the
Grantee shall forfeit that number of Award Shares as determined under the Plan.

 

3.                                      Restrictions.  The Grantee represents
that he is accepting the Award Shares without a view toward distribution of said
Award Shares and that he will not sell, assign, transfer, pledge or otherwise
encumber the Award Shares during the period commencing on the Date of Award and
ending on the date the restrictions applicable to such Award Shares are released
pursuant to paragraph 4 of this Agreement (“Restrictive Period”).

 

4.                                      Release of Restrictions. Subject to the
provisions of paragraphs 2 and 5, the restrictions described in paragraph 3
above shall be released with respect to 100% of the Award Shares on July 31,
2020, except as follows:

 

(a)                                 In General.  Subject to the provisions of
paragraph 2, if the Grantee’s employment with the Company and all Subsidiaries
of the Company terminates prior to the last day of the Restrictive Period for
any reason other than Retirement, death or Disability, the Grantee shall forfeit
to the Company all Award Shares not previously released from the restrictions of
paragraph 3 hereof.

 

(b)                                 Retirement.  Subject to the provisions of
paragraph 2, if the Grantee’s employment with the Company and all Subsidiaries
of the Company terminates by reason of

 

--------------------------------------------------------------------------------


 

Retirement prior to the last day of the Restrictive Period, the Restrictive
Period shall terminate on July 31, 2020.

 

For this purpose, “Retirement” means the Grantee’s voluntary termination of
employment, or his termination of employment by the Company or a Subsidiary
without Cause (as defined in Section 5 below), when he has (A) attained age 65
or (B) attained age 55 and his age plus the number of his consecutive years of
service with the Company and Subsidiaries is at least 75.

 

(c)                                  Death or Disability.  Subject to the
provisions of paragraph 2, if the Grantee’s employment with the Company and all
Subsidiaries of the Company terminates by reason of death or Disability
occurring on or after the Date of Award and on or before July 31, 2020, the
Restrictive Period shall terminate as to a pro-rata share of Award Shares
determined by multiplying the number of Award Shares by a fraction, the
numerator of which is the number of full months that have elapsed from the Date
of Award to the date of death or Disability, and the denominator of which is 36
(the number of full months in the Restrictive Period.  The remaining shares
shall be forfeited and returned to the Company.  For this purpose, “Disability”
means the inability of the Grantee to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.

 

(d)                                 Restrictive Covenant.  If at any time prior
to the Award Shares’ release from the restrictions hereunder, the Grantee,
without the Company’s express written consent, directly or indirectly, alone or
as a member of a partnership, group, or joint venture or as an employee,
officer, director, or greater than 1% stockholder of any corporation, or in any
capacity engages in any activity which is competitive with any of the businesses
conducted by the Company or its affiliated companies at any time during the
Grantee’s term of employment, the Grantee shall forfeit to the Company all Award
Shares not previously released from the restrictions of paragraph 3 hereof.

 

5.                                      Change in Control.  In the event of a
Change in Control of the Company, and within two years following such Change in
Control, either the Grantee’s employment is terminated by the Company or a
Subsidiary of the Company without Cause, or the Grantee terminates his
employment with the Company and all Subsidiaries for Good Reason, then
notwithstanding any conditions or restrictions contained in this Agreement, the
Grantee shall be entitled to that number of Award Shares that would be available
if the cumulative net income performance goal were met at the target level, and
the Restrictive Period shall terminate as to all such Award Shares.  For this
purpose, (a) “Cause” means (i) the Grantee’s dishonesty, fraud or breach of
trust, gross negligence or substantial misconduct in the performance of, or
substantial nonperformance of, his assigned duties or willful violation of
Company policy, (ii) any act or omission by the Grantee that is a substantial
cause for a regulatory body with jurisdiction over the Company to request or
recommend the suspension or removal of the participant or to impose sanctions
upon the Company or the Grantee, or (iii) a material breach by the Grantee of
any applicable employment agreement between him and the Company, and in each
case, the Company shall have the sole discretion to determine whether a
Grantee’s termination of employment is for Cause; and (b) “Good Reason” means
(i) a material reduction in the nature or scope of the Grantee’s duties,
responsibilities, authority, power or functions from those enjoyed by the
Grantee immediately prior to the Change in Control, or a material reduction in
the

 

2

--------------------------------------------------------------------------------


 

Grantee’s compensation (including benefits), occurring at any time during the
two-year period immediately after the Change in Control, or (ii) a relocation of
the Grantee’s primary place of employment of at least 100 miles.

 

6.                                      Change in Outstanding Shares.  In the
event of any change in the outstanding shares of Common Stock occurring through
stock splits, stock dividends, stock consolidations, spin-offs, other
distributions of assets to stockholders or assumption or conversion of
outstanding Awards due to an acquisition after the Date of Award, the Award
Shares shall be treated in the same manner in any such transaction as other
shares of Common Stock. Any additional shares of Common Stock received by the
Grantee with respect to the Award Shares in any such transaction shall be
subject to the same restrictions as are then applicable to those Award Shares
for which the additional shares have been issued.

 

7.                                      Rights of Grantee.  As the holder of the
Award Shares, the Grantee is entitled to all of the rights of a stockholder of
AAR CORP. with respect to any of the Award Shares, when issued, including, but
not limited to, the right to receive dividends declared and payable since the
Date of Award; provided, however, that such dividends shall be accumulated and
held by the Company until the performance condition described in paragraph 2 is
met, or if earlier, as described in paragraph 5, at which time such accumulated
dividends shall be paid to the Grantee in cash to the extent the performance
condition is met or if applicable, as described in Section 5.  Any accumulated
or unpaid dividends relating to Award Shares that are forfeited shall also be
forfeited.

 

8.                                      Shares.  In aid of the restrictions set
forth in paragraph 3, the Grantee will be required to execute a stock power in
favor of the Company which will be cancelled upon release of restrictions with
respect to Award Shares released.  Award Shares shall be held by the Company in
electronic book entry form on the records of the Company’s Transfer Agent,
together with the executed stock power, for the account of the Grantee until
such restrictions are released pursuant to the terms hereof, or such Award
Shares are forfeited to the Company as provided by the Plan or this Agreement. 
The Grantee shall be entitled to the Award Shares as to which such restrictions
have been released, and the Company agrees to issue such Award Shares in
electronic form on the records of the Transfer Agent. Upon request by the
Grantee, the Transfer Agent will transfer such released Award Shares in
electronic form to the Grantee’s broker for the Grantee’s account or issue
certificates in the name of the Grantee representing the Award Shares for which
restrictions have been released.

 

9.                                      Legend.  The Company may, in its
discretion, place a legend or legends on any electronic shares or certificates
representing Award Shares issued to the Grantee that the Company believes is
required to comply with any law or regulation.

 

10.                               Committee Powers.  The Committee may subject
the Award Shares to such conditions, limitations or restrictions as the
Committee determines to be necessary or desirable to comply with any law or
regulation or with the requirements of any securities exchange. At any time
during the Restrictive Period, the Committee may reduce or terminate the
Restrictive Period otherwise applicable to all or any portion of the Award
Shares.

 

11.                               Withholding Taxes.  The Grantee shall pay to
the Company an amount sufficient to satisfy all minimum tax withholding
requirements, including those arising under federal, state

 

3

--------------------------------------------------------------------------------


 

and local income tax laws, prior to the delivery of any Award Shares.  Payment
of the minimum withholding requirement may be made by one or more of the
following methods:  (a) in cash, (b) in cash received from a broker-dealer to
whom the Grantee has submitted irrevocable instructions to deliver the amount of
withholding tax to the Company from the proceeds of the sale of shares of Common
Stock subject to the Award, (c) by delivery to the Company of other Common Stock
owned by the Grantee that is acceptable to the Company, valued at its fair
market value on the date of payment, (d) by certifying to ownership by
attestation of such previously owned Common Stock, or (e) by having shares of
Common Stock withheld from the Award Shares otherwise distributable to the
Grantee.  Payment shall be made pursuant to the on-line procedures set forth on
the AAR 2013 Stock Benefit Plan online web site through Morgan Stanley
(www.stockplanconnect.com).

 

12.                               Postponement of Distribution.  Notwithstanding
anything herein to the contrary, the distribution of any portion of the Award
Shares shall be subject to action by the Board taken at any time in its sole
discretion (a) to effect, amend or maintain any necessary registration of the
Plan or the Award Shares distributable in satisfaction of this Award under the
Securities Act of 1933, as amended, or the securities laws of any applicable
jurisdiction, (b) to permit any action to be taken in order to (i) list such
Award Shares on a stock exchange if the Common Stock is then listed on such
exchange or (ii) comply with restrictions or regulations incident to the
maintenance of a public market for its Shares of Common Stock, including any
rules or regulations of any stock exchange on which the Award Shares are listed,
or (c) to determine that such Award Shares and the Plan are exempt from such
registration or that no action of the kind referred to in (b)(ii) above needs to
be taken; and the Company shall not be obligated by virtue of any terms and
conditions of this Award or any provision of this Agreement or the Plan to issue
or release the Award Shares in violation of the Securities Act of 1933 or the
law of any government having jurisdiction thereof.  Any such postponement shall
not shorten the term of any restriction attached to the Award Shares and neither
the Company nor its directors or officers shall have any obligation or liability
to the Grantee or to any other person as to which issuance under the Award
Shares was delayed.

 

13.                               Recoupment.  Notwithstanding any other
provision of this Agreement, to the extent required by applicable law, including
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or pursuant to
the Company’s policy as may be in effect, the Company shall have the right to
seek recoupment of all or any portion of an Award (including by forfeiture of
any outstanding Award Shares or by the Grantee’s remittance to the Company of
Award Shares pursuant to which the restrictions previously lapsed or of a cash
payment equal to Award Shares pursuant to which the restrictions previously
lapsed).  The value with respect to which such recoupment is sought shall be
determined by the Company.  The Company shall be entitled, as permitted by
applicable law, to deduct the amount of such payment from any amounts the
Company may owe to the Grantee.

 

14.                               Miscellaneous.

 

(a)                                 The Award and this Agreement shall be
construed, administered and governed in all respects under and by the laws of
the State of Illinois.

 

(b)                                 Capitalized terms used herein and not
defined herein will have the meanings set forth in the Plan.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Nothing in the Award shall confer on the
Grantee any right to be or to continue in the employ of the Company or any of
its Subsidiaries or shall interfere in any way with the right of the Company or
any of its Subsidiaries to terminate the employment of the Grantee at any time
for any reason or no reason.

 

(d)                                 This Agreement has been examined by the
parties hereto, and accordingly the rule of construction that ambiguities be
construed against a party which causes a document to be drafted shall have no
application in the construction or interpretation hereof.  If any part of this
Agreement is held invalid for any reason, the remainder hereof shall
nevertheless remain in full force and effect.

 

(e)                                  This Agreement constitutes the entire
agreement between the parties concerning the subject matter hereof and any prior
understanding or representation of any kind antedating this Agreement concerning
such subject matter shall not be binding upon either party except to the extent
incorporated herein; provided, however, that this Agreement, including paragraph
4, shall be subject to the provisions of any written employment or severance
agreement that has been or may be executed by the Grantee and the Company, and
the provisions in such employment or severance agreement concerning the Award
shall supercede any inconsistent or contrary provision of this Agreement.  No
consent, waiver, modification or amendment hereof, or additional obligation
assumed by either party in connection herewith, shall be binding unless
evidenced by a writing signed by both parties and referring specifically
hereto.  No consent, waiver, modification or amendment with respect hereto shall
be construed as applicable to any past or future events other than the one in
respect of which it was specifically made.

 

(f)                                   This Agreement shall be construed
consistent with the provisions of the Plan and in the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control and any terms of this Agreement which conflict with Plan
terms shall be void.

 

Questions concerning the provisions of this Agreement should be directed to the
Company’s Corporate Secretary: 630/227-2050; fax 630/227-2059.

 

5

--------------------------------------------------------------------------------